                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION
                              NO. 4:20-CR-83-FL-2



UNITED STATES OF AMERICA


                                                      MOTION TO CONTINUE
                                                        ARRAIGNMENT
                       v.


BOAH CRAVEN




      NOW COMES Defendant Boah Craven, by and through undersigned counsel,

and moves this Court to continue the arraignment in this matter for at least 30

days, or until the next term suitable to the Court.

   In support of this motion, Mr. Craven shows the Court the following:

   1. This is the second motion to continue the arraignment in this matter.

   2. Arraignment in this matter is currently scheduled for February 2, 2021 at

      1:30 PM.

   3. Defendant has executed a plea agreement with the United States. Defendant

      is at liberty, gainfully employed, and in full compliance with the conditions of

      his release.

   4. Counsel for Defendant has accepted a position on the defense team handling

      the pending impeachment trial of former President Trump before the United

      States Senate. As such, counsel is obliged to spend roughly then next month



         Case 4:20-cr-00083-FL Document 60 Filed 01/27/21 Page 1 of 3
         in Washington, DC focused entirely and exclusively on that matter of

         historical and Constitutional significance. A delay of the Craven

         arraignment would graciously afford counsel opportunity to address both

         matters.

   5. Counsel has addressed this matter with the assigned Assistant United States

         Attorney and she has no objection to the Motion.



         WHEREFORE, Defendant Craven moves this Court to continue the

arraignment in this matter for at least 30 days or until the next term suitable to the

Court.

         This the 27th day of January, 2021.


                                         /s/ Joshua Howard
                                         Joshua Howard
                                         NC Bar No. 26902
                                         Gammon, Howard & Zeszotarski, PLLC
                                         115 ½ West Morgan Street
                                         Raleigh, NC 27601
                                         (919) 521-5878
                                         Fax: (919) 882-1898
                                         jhoward@ghz-law.com
                                         Counsel for Defendant
                                         Appointed




                                               2

            Case 4:20-cr-00083-FL Document 60 Filed 01/27/21 Page 2 of 3
                          CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a copy of the foregoing MOTION
through the electronic service function of the Court’s electronic filing system, as
follows:

      Barbara D. Kocher
      United States Attorney’s Office
      150 Fayetteville Street, Suite 2100
      Raleigh, NC 27601
      barb.kocher@usdoj.gov

      This the 27th day of January, 2021.

                                                /s/ Joshua Howard
                                                Counsel for Defendant
                                                Appointed




                                            3

         Case 4:20-cr-00083-FL Document 60 Filed 01/27/21 Page 3 of 3
